DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 03/23/2021 to the Office Action mailed on 12/23/2021 is acknowledged.
Claim Status
Claims 1-7, 9, 10, 12, 15, 18, 20 and 44 are pending. 
Claims 8, 11, 13, 14, 16, 17, 19, and 21-43 were previously canceled.
Claims 1, 7, and 15 is currently amended.
Claim 44 is newly added. 
Claims 1-7, 9, 10, 12, 15, 18, and 20 have been examined.
Claims 1-7, 9, 10, 12, 15, 18, and 20 are rejected.

Priority
	Priority to 371 PCT/EP2015/069334 filed on 08/24/2015, which claims priority to European patent application 14382324.3 filed on 08/22/2014 are acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/23/2021 and 04/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Applicant’s Arguments
The rejection of claims 1-7, 9, 10, 12, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parenti et al. (US Patent Application Publication 2004/0127403 A1, Published 07/01/2004) in view of D’Alessandro et al. (Alterations in Serum Anti-α-Galactosyl Antibodies in Patients with Crohn’s Disease and Ulcerative Colitis, Published 04/2002) and Katopodis e al. (Removal of anti-

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 1-7, 9, 10, 12, 15, 18, 20 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parenti et al. (US Patent Application Publication 2004/0127403 A1, Published 07/01/2004) in view of Galili (US Patent Application Publication 2010/0008973 A1, Published 01/14/210)and Katopodis e al. (Removal of anti-Galα1,3Gal xenoantibodies with an injectable polymer, Published 12/2002) .
The claims are directed to a composition comprising GAS914 and an antibiotic formulated for administration to the subject subcutaneously or intravenously. The claims are further directed to a method of preventing or treating an infection in a subject wherein the infection is caused by bacteria of the gastrointestinal tract and wherein the infection occurs in the blood. The claims are further directed to the bacteria being an enteric bacteria such as Enterococcus, Staphylococcus, and Streptococcus.
Parenti et al. teach a method of treating a bacteremia in a patient by administering a bioavailable antibiotic and oral ramoplanin in amounts and for a duration to treat the bacteremia; wherein the bioavailable antibiotic is administered by any medically appropriate route including, for example by intravenous or subcutaneous injection (paragraph 0011). Patients having compromised barrier function of the intestinal tract are also at elevated risk for developing a bacteremia by bacteria that colonize their intestinal tract such as patients having or at risk for developing Crohn’s disease and those taking immunosuppressants (paragraphs 0014 and 0031). The invention is particularly useful against Enterococcus spp., Staphylococcus spp. and Streptococcus spp. (paragraph 0012). Enterococcus spp. are part of the normal gut flora in humans (paragraph 0004). 
Parenti et al. lacks a teaching wherein GAS914 is administered.

Katopodis et al. teach GAS914 binds to circulating alpha-gal antibodies (abstract). GAS914 is a linear polylysine backbone with an average length 1,000 lysines and with 25% of side chains conjugated to Linear B trisaccharide (page 1870, column 1, paragraph 2). Linear B is Galα1,3β1,4GlcNAc (page 1869, column 1, paragraph 1). GAS914 in saline was administered by slow injection via a vein (page 1871, column 1, paragraph 2). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add GAS914 to the injectable composition of Parenti et al. and have a reasonable expectation of success. Alternatively, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute GAS914 for the antibiotic in the injectable composition of Parenti et al. and have a reasonable expectation of success. One would have been motivated to do so in order to bind anti-Gal antibodies to direct neutrophils and macrophages and thereby destroy bacteria and further to repair and regenerate the gastrointestinal wall damaged by Crohn’s disease. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617